     Case 4:20-cv-00441-DCB-JR Document 25 Filed 09/03/21 Page 1 of 1



 1   WO
 2
 3                      IN THE UNITED STATES DISTRICT COURT
 4                              FOR THE DISTRICT OF ARIZONA
 5
 6   Robert Evans,                                    No. CV-20-00441-TUC-DCB (JR)
 7                 Plaintiff,                         ORDER
 8   v.
 9   Commissioner       of      Social   Security
     Administration,
10
                   Defendant.
11
12
           The parties have stipulated to remand pursuant to sentence four of 42 U.S.C. §
13
     405(g) and to entry of Judgment. The Court finds good cause.
14
           Accordingly,
15
           IT IS ORDERED that, pursuant to the Stipulation (Doc. 24), the above captioned
16
     case is remanded to the Commissioner of Social Security for further proceedings
17
     consistent with the terms of the Stipulation to Remand (Doc. 24).
18
           Dated this 3rd day of September, 2021.
19
20
21
22
23
24
25
26
27
28
